PER CURIAM.
Vincent Merricks appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Merricks v. Dove, No. CA-01-2538 (D.S.C. Apr. 25, 2002). We also deny Merricks’ motion to amend his § 2241 petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *157and argument would not aid the decisional process.

AFFIRMED.